888 A.2d 91 (2005)
276 Conn. 923
Donna WINN, Administratrix (Estate of Glenn Winn)
v.
David POSADES et al.
Supreme Court of Connecticut.
Decided November 21, 2005.
Norman A. Pattis, Bethany, in support of the petition.
*92 David S. Monastersky, Hartford, and Claudia A. Baio, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 91 Conn.App. 610, 881 A.2d 524 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the directed judgment of the trial court?"
NORCOTT, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17567.